Dolan, P.J.
In accordance with the provision of Dist/Mun. Cts. R Civ. P., Rule 64(d), the motion judge reported to this division his interlocutory ruling that this civil action *34could not be removed to the superior court under the provisions of G.Lc. 231, §104, because the amount of damages sought did not exceed $25,000. We are unable to review this ruling because the report does not contain plaintiffs Statement of Damages.
In order to know the amount of the claim in a civil action, Supplemental Rule 102A requires that in all civil actions governed by the District/Municipal Courts Rules of Civil Procedure, the amount of damages sought must be set forth on a particular form (Statement of Damages). That form is required because in the district court, the defendant must know the amount of the claim in order to determine whether the action must be removed to the superior court prior to the district court trial or risk losing the right to jury trial. M.G. PERLIN & J.M. CONNORS, HANDBOOK OF CIVIL PROCEDURE IN THE MASSACHUSETTS DISTRICT COURT, §4.18,2d ed. (1990). The Statement of Damages was not included in the report to this division.
In order to provide some general guidance, it appears that in a previous action brought by plaintiff against defendant Daniel R. Steiger, plaintiff obtained a default judgment. Damages were assessed in the amount of $25,000 and, in accordance with Rule 64(f), interest was added so that the judgment exceeded $25,000. The report indicates that the present action seeks to enforce that judgment. To the extent that plaintiff now seeks the entire amount of the judgment obtained in the prior action, his claim as stated in the Statement of Damages should be in excess of $25,000 and removable to the superior court. In the less likely event that he seeks in the present action only $25,000, his Statement of Damages should be in the amount of $25,000, and this action would not be removable to the superior court.
In any event, it is the Statement of Damages that controls the right to remove. The court should not review the reasonableness of the amount plaintiff claims in his Statement of Damages. The defendant is entitled to rely on the amount of damages claimed in the Statement of Damages in determining removal rights.
This case is remanded for further proceedings in accordance with this opinion.
So ordered.